Citation Nr: 0103030	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-23 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to May 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's petition to reopen 
his claim of entitlement to service connection for a back 
condition.  The veteran subsequently perfected an appeal of 
that decision.  


FINDINGS OF FACT

1. Service connection for a back condition was denied by the 
RO in an April 1953
decision in which the RO found that the veteran's back 
condition was a constitutional or developmental abnormality, 
and not a disability under the law.  The RO's decision states 
the veteran's diagnosis as a psychogenic asthenic reaction.  
The veteran did not appeal this decision.

2. The veteran's petition to reopen his claim of entitlement 
to service connection 
for a back condition was denied by the RO in a September 1999 
decision, from which the veteran has perfected this appeal.

3. The evidence added to the record subsequent to the April 
1953 rating decision, 
including testimony presented by the veteran and the 
veteran's spouse at a hearing, as well as treatment notes and 
other medical evidence, does not include any evidence which 
bears directly and substantially upon the specific matter 
under consideration.





CONCLUSIONS OF LAW

1. The RO's April 1953 rating decision, wherein the veteran's 
claim of entitlement 
to service connection for a back disorder was denied, is 
final. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.1103, 
3.104(a) (2000).

2.  The evidence received subsequent to the April 1953 
decision is not new and material, and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for a back condition. 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the RO originally denied the veteran's claim of 
entitlement to service connection for a back condition in an 
unappealed April 1953 rating decision.  The RO based its 
denial of the claim upon a failure of the veteran's medical 
records to show any genuine orthopedic pathology, as the 
veteran's condition was diagnosed as a psychogenic asthenic 
reaction, and considered to be a constitutional developmental 
abnormality.  This decision stands as the last final decision 
on this issue.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7105 (West 1991).  Pursuant to the 
applicable regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  Further, in determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The presumption of credibility, however, does not 
include any presumption of competence.  See King v. Brown, 5 
Vet. App. 19 (1993).

The Board notes that prior to Hodge, in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), the Court held that new and material 
evidence must create a reasonable possibility of change in 
the previous decision.  However, the United States Court of 
Appeals for the Federal Circuit (hereinafter "Circuit 
Court"), determined in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) that the Colvin standard for establishing material 
evidence "may impose a higher burden on the veteran before a 
disallowed claim is reopened."  Id. at 1363.  Accordingly, 
the Circuit Court eliminated the "reasonable possibility" 
element from the assessment of new and material evidence.

Turning to the factual background of the veteran's claim, the 
evidence of record prior to the RO's April 1953 decision 
includes the veteran's preinduction examination in December 
1950, his service medical records from March 1951 to May 
1952, and a VA examination in March 1953 from the VA Medical 
Center in New Orleans, Louisiana.  The veteran's preinduction 
examination showed no findings or history regarding the 
veteran's back injury.  Service medical records starting in 
July 1951 show the veteran complaining of back pain.  An X-
ray at this time noted non-united epiphysis.  In November 
1951, the veteran related a 6 1/2 year history of having back 
pain following an earlier pre-service attempt to lift two 
five-gallon cans of water, and stated that he was able to do 
light farm work, but was always bothered by his back.  
Service medical records note that the veteran was never fully 
free from pain following the initial injury.  In January 
1952, a hospital report indicated findings of lumbosacral 
sprain, intervertebral and intertransverse process as the 
result of an injury received when the veteran lifted two 
five-gallon cans of water.  X-rays found the presence of a 
schmorl's node at the antero-superior portion of the back at 
L-3.  Psychogenic musculoskeletal reaction and psychogenic 
asthenic reaction were also diagnosed at this time.  In March 
1953, the veteran underwent a VA examination which resulted 
in a diagnosis of anomaly congenital development, manifested 
by asymmetrical lumbo-sacral facette, idiopathic shortening 
of the right leg by 1/4 inch, schmorl's node, and superior 
surface body of L-3 vertebra.  A psychiatric evaluation at 
this time was negative.

In support of his subsequent petition to reopen, the veteran 
has provided private medical records and hearing testimony.  
Specifically, the veteran has provided private medical 
treatment notes from the period of November 1957 to October 
1995, which show a finding of lumbrosacral sprain in March 
1959.   The veteran has also provided a radiology report from 
Moosa Memorial Hospital in March 1999 which showed impression 
of degenerative changes with disc space narrowing at
L2-3 and disc space narrowing as well as vacuum disc 
phenomenon at L3-4 and 
L5-S1.  Additionally, the veteran has provided a report from 
Dr. Brian N. Heinen in August 1999 which states that the 
veteran gave a history of back pain while in service, and 
continues to have back pain.  Impression was facet joint 
disease of the lumbar spine.  Finally, in his testimony 
before the RO in June 2000, the veteran and his wife 
testified as to the history of the veteran's back condition, 
relating the trouble the veteran experienced as a result of 
attempting to lift two five-gallon water cans during the 
veteran's pre-service days, and recounting his back troubles 
through his period of service and continuing on to the 
present day.

Before the Board may reopen the veteran's case and evaluate 
his claim on the basis of all of the evidence, both old and 
new, the Board must find that the evidence presented 
subsequent to the April 1953 rating decision is both new and 
material.  38 U.S.C. §  5108;  Manio v. Derwinkski, 1 Vet. 
App. 140 (1991).   In order for the evidence submitted by the 
veteran subsequent to the April 1953 decision to be 
considered "new", it must not have been of record at the 
time of the last final disallowance of the claim, and must 
not be merely cumulative of other evidence of record.  Evans 
v. Brown, 9 Vet. App. 273 (1996); Struck v. Brown, 9 Vet. 
App. 145 (1996).   

Upon review of the medical evidence submitted by the veteran 
subsequent to the April 1953 rating decision, the Board finds 
that such evidence shows that the veteran continues to suffer 
from the effects of a back disability, but the fact remains 
that there is yet no clinical, or otherwise competent 
evidence which relates any element of that disability to 
service.  Because the existence of a back disability was of 
record at the time of the RO's decision in 1953, the Board 
finds that the treatment notes and medical records submitted 
by the veteran are cumulative of the evidence in the record 
at the time of the April 1953 rating decision, and therefore 
cannot constitute new and material evidence sufficient to 
reopen the veteran's case, even though such evidence has not 
been previously presented.  

Likewise, the Board finds that the testimony presented at the 
veteran's June 2000 hearing consisted of evidence that is 
cumulative of evidence in the record prior to the April 1953 
rating decision.  While the veteran asserts that his back 
condition was further injured or aggravated by his period of 
service, lay assertions of medical causation cannot suffice 
as new and material evidence to reopen a claim.  Hickson v. 
West, 11 Vet. App. 374 (1998).  Moreover, the assertions 
regarding the onset of his symptoms and his injury prior to 
service were also of record prior to the 1953 RO decision. 

Because the Board finds that the evidence received since the 
April 1953 decision is not new and material, the veteran's 
petition to reopen a claim of entitlement to service 
connection for a back condition is denied.    






ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a back 
condition.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

